DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/14/22 have been fully considered but they are not fully persuasive. The applicant argues that Doan does not disclose using the same stimulation parameters to provide additional boluses, rather disclosing variation over time, and that Steinke discloses varying parameters also. The applicant has provided examples of where variation occurs in Doan and Steinke. However, the examiner notes, with reference to [0086] in Doan and [0053] in Steinke, maintaining the same parameters would constitute a default; if certain parameters exist, one assumes they remain in an original configuration state until changed. For further support, Steinke states, “Under the composition mode (also known as the pulse pattern composition mode), User interface 610 is activated, while programming control circuit 616 is inactivated. Programming control circuit 616 does not dynamically update values of the plurality of stimulation parameters in response to any change in the one or more stimulation waveforms,” ([0079]). That is, the circuit does not update stimulation parameters, rather using the same stimulation parameters during delivery of a subsequent bolus, thus teaching to the applicant’s claims. The 35 USC 103 rejection is largely maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Doan (US 20140364920 A1), and further in view of Steinke (US 20170189688 A1). 

Regarding claim 1, Doan teaches a method for providing stimulation to a patient using an implantable stimulator device (IPG 14, Fig. 1, [0054]) and an external device in communication with the implantable stimulator device (external controller 16 and clinician’s programmer 18 [0054]), comprising: determining stimulation parameters for the patient to address a symptom of the patient (“modulation parameters” [0086]); determining a schedule for the provision of scheduled boluses of stimulation for the patient (“a time schedule” [0086]), wherein each scheduled bolus comprises a first duration during which stimulation is applied to the patient in accordance with the stimulation parameters (see [0098]), wherein the scheduled boluses are separated by off times of a second duration when no stimulation is provided to the patient (“a 10 minute break” [0098]); receiving from the patient at a first time an input at a graphical user interface (“user interface” [0022]) of the external device to immediately provide parameter modifications; and providing, using the implantable stimulator device, at least the scheduled boluses to neural tissue of the patient according to the schedule (Doan discloses that, while “time schedule dictates the duration of every set of modulation parameters that corresponds to its respective portion of the electrical pulse train in the time schedule,” ([0086]), immediate addition of a stimulation bolus is possible, as, “the SCM system 10 modifies the time schedule based on user input” [0086]). Doan may not explicitly disclose that user input causes immediate delivery of a bolus in accordance with the stimulation parameters; however, Steinke, which discloses a neuromodulation device and thus exists in the applicant’s field of endeavor, discloses, “a user interface that makes it possible for the user to perform the custom definition of …neurostimulation…[by] creating and editing graphical representations of relatively simple individual building blocks for each of the patterns” ([0053]). For support, Steinke states, “Under the composition mode (also known as the pulse pattern composition mode), User interface 610 is activated, while programming control circuit 616 is inactivated. Programming control circuit 616 does not dynamically update values of the plurality of stimulation parameters in response to any change in the one or more stimulation waveforms,” ([0079]). That is, the circuit does not update stimulation parameters, rather using the same stimulation parameters during delivery of a subsequent bolus, thus teaching to the applicant’s claims. It would be obvious to one of ordinary skill in the art to modify the method of Doan such that it incorporates Steinke’s capability of user input via the interface to, while stimulation parameters remain unchanged, modify overall neurostimulation patterns (i.e. series of boluses) by adding more “building blocks,” therefore allowing for greater user control of the device.

Regarding claim 2, Doan discloses wherein the stimulation parameters provide sub-perception stimulation to address a symptom of the patient ([0012]).  

Regarding claim 3, Doan discloses wherein the neural tissue comprises a spinal cord of the patient (“spinal cord stimulation” [0003]).  

Regarding claim 5, Doan discloses wherein the stimulation provided during each scheduled bolus comprises a sequence of periodic pulses (see, “uniform electrical pulse train” [0073]).  

Regarding claim 6, Doan discloses wherein the stimulation parameters comprise one or more of an amplitude of the pulses, a pulse width of the pulses, or a frequency of the pulses (see [0005]).  

Regarding claims 7 and 8, Doan discloses wherein the frequency is 10 kHz or less (“lower frequency limit greater than 1500 Hz” [0023]).

Regarding claim 8, Doan discloses frequency but not less than 1 kHz. However, Steinke discloses frequency less than 1 kHz (see “40Hz signal” [0090]). It would be obvious to one of ordinary skill in the art to modify the limit of Doan such that it is less than 1 kHz as disclosed by Steinke, in order to allow for different therapeutic outcomes, and best personalize stimulation treatment based on patient needs. Additionally, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to engage in routine experimentation to discover the optimal range or limit based on the desired treatment results. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Regarding claim 9, Doan discloses wherein the amplitude comprises a constant current amplitude (see [0071, 0078, and 0086], which discuss both variable and constant control of amplitude).

Regarding claim 10, Doan discloses wherein the first durations of the scheduled boluses vary (see [0098] where Doan provides examples of varying bolus durations, for example one with a duration of 50 minutes (“9:00 AM…until "Burst OFF Time" at 9:50 AM”) and one with a duration of 10 minutes, “may…burst stimulation on for 10 minutes, burst off stimulation for the next 10 minutes”). 

Regarding claim 12, Doan discloses further comprising determining an activity of the patient (SCM system 10 “may detect patient activity level” [0084-0085]).  

Regarding claim 13, Doan discloses wherein either or both of the first durations of the scheduled boluses or the second durations of the off times are adjusted in accordance with the determined activity (see [0084-0085]). 
 
Regarding claim 14, Doan discloses wherein the stimulation parameters are determined in accordance with the determined activity (see [0084-0085]).  

Regarding claim 15, Doan discloses wherein the activity of the patient is determined using an activity sensor (“physical activity….is estimated from…sensors” [0084]).  

Regarding claim 16, Doan discloses wherein the activity sensor is within the implantable stimulator device (see [0084; 0110]).  

Regarding claim 17, Doan discloses wherein the stimulation parameters are determined at the external device, and wherein the schedule is determined at the external device (“The IPG 14 further comprises a…receiving coil 74 for receiving…a time schedule from the RC 16” [0115]).

Regarding claim 18, Doan discloses further comprising immediately providing additional modulation parameters to the neural tissue in addition to providing the scheduled boluses ([0114] discloses real-time modification of scheduled pulse delivery).  Although Doan may not explicitly disclose that user input causes immediate delivery of a bolus, Steinke, which discloses a neuromodulation device and thus exists in the applicant’s field of endeavor, discloses, “a user interface that makes it possible for the user to perform the custom definition of …neurostimulation…[by] creating and editing graphical representations of relatively simple individual building blocks for each of the patterns” ([0053]). It would be obvious to one of ordinary skill in the art to modify the method of Doan such that it incorporates the capability of user input via the interface to modify not only modulation parameters but also overall neurostimulation patterns (i.e. series of boluses) by adding more “building blocks,” therefore allowing for greater user control of the device.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Doan, in further view of Steinke, in further view of Yamasaki (US 9327123 B2). 

Regarding claims 4 and 11, Doan discloses wherein the first duration of each of the scheduled boluses is 3 minutes or longer, and wherein there is a second duration of each of the off times  (see [0098], which states an embodiment in which the first duration is 50 minutes (greater than 3 minutes)). However, it does not disclose the second duration being greater than 30 minutes, nor does it state wherein that duration can vary. However Yamasaki (US 9327123 B2) which teaches a neuromodulation device and thus exists in the applicant’s field of endeavor teaches a second off duration greater than 30 minutes stating, wherein neuromodulation may, “optionally be repeated after a time period, e.g. 5-30 minutes,” (see Col 20 lines 43-45). It would be obvious to one of ordinary skill in the art to modify the device of Doan with the duration as disclosed by Yamasaki (which allows for both a variable duration, and specifically states 30 minutes) such that the therapy allows for adequate breaks between periods of stimulation, in order to achieve optimal patient outcome and avoid deleterious side effects of overstimulation. Additionally, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to engage in routine experimentation to discover the optimal range or limit based on the desired treatment results. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921. The examiner can normally be reached M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5 ET. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.M.S./
Examiner, Art Unit 3792

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792